IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE             FILED
                         NOVEMBER 1997 SESSION
                                                     December 17, 1997

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
DONNIE CARPENTER,                )
                                 )    C.C.A. NO. 01C01-9703-CC-00114
            Appellant,           )
                                 )    MAURY COUNTY
VS.                              )
                                 )    HON. JAMES L. WEATHERFORD,
STATE OF TENNESSEE,              )    JUDGE
                                 )
            Appellee.            )    (Post-conviction)



FOR THE APPELLANT:                    FOR THE APPELLEE:


SHARA FLACY                           JOHN KNOX WALKUP
Public Defender                       Attorney General & Reporter

WILLIAM C. BRIGHT                     CLINTON J. MORGAN
Asst. Public Defender                 Counsel for the State
P.O. Box 1208                         450 James Robertson Pkwy.
Pulaski, TN 38478                     Nashville, TN 37243-0493

                                      MIKE BOTTOMS
                                      District Attorney General

                                      ROBERT C. SANDERS
                                      Asst. District Attorney General
                                      P.O. Box 1619
                                      Columbia, TN 38401




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                                OPINION



                 The petitioner pled guilty to first-degree murder on September 23, 1986.

He received a sentence of life imprisonment. On August 21, 1991, he filed a petition for

post-conviction relief. Counsel was appointed and an amended petition was filed on

November 20, 1996. The petition was dismissed the following day because it was filed

outside the statute of limitations. The petitioner now appeals and argues that the post-

conviction court erred when it dismissed his petition. We disagree and affirm the

judgment of the court below.



                 In his post-conviction petition, the petitioner alleges that his trial counsel

was ineffective and that his guilty plea was not entered freely and voluntarily. He alleged

in his petition that his counsel told him he would be out of prison in six years when in

actuality, he would have to serve seventeen years before becoming eligible for parole.

He further alleged that because he only has a seventh grade education, he was unaware

that he had to bring these complaints before the court within three years of his conviction

becoming final. Thus, he argues that his petition should not be barred for falling outside

the statute of limitations.



                 At the time the petitioner was convicted, he had three years from the date

his conviction became final to file his post-conviction petition. T.C.A. § 40-30-102

(1990).1 His petition was filed nearly five years after he pled guilty; thus he is clearly

outside the limitations period. However, the petitioner urges this Court to dispense with

the timing requirement because the petitioner was ill-educated and was unable to hire an

attorney to help him understand the legal process. This Court has previously held that


        1
          As of M ay 10, 199 5, the tim ing for filing su ch a pe tition was re duced to one yea r from the date
the c onvic tion b eca me final.

                                                        2
ignorance of the statute of limitations is not an excuse for failing to timely file a post-

conviction petition. Brown v. State, 928 S.W.2d 453, 456 (Tenn. Crim. App. 1996). We

have also held that the statute of limitations is not affected by when a petitioner “learns”

that his constitutional rights might have been violated. Passarella v. State, 891 S.W.2d

619, 625 (Tenn. Crim. App. 1994). As this Court has previously stated,

              The Post-Conviction Procedure Act is not a constitutionally
              mandated procedure and this Court has repeatedly held that
              the legislature could properly impose limitations upon the
              time in which the cause of action arising under the act must
              be brought. There is nothing in the act to indicate that the
              legislature intended for this provision to apply only to certain
              petitioners. For this Court to now attempt to carve
              exceptions would defeat the purpose of the act. We are not
              prepared to hold that the facts alleged by the petitioner tolled
              the running of the three year limitation.

Melvin Douglas Boyle v. State, No, 02C01-9201-CC-00003, Fayette County (Tenn. Crim.

App. filed Nov. 18, 1992, at Jackson).



              Thus, we affirm the trial court’s dismissal of the petition due to its having

been filed outside the statute of limitations.



                                                  _________________________________
                                                  JOHN H. PEAY, Judge




CONCUR:



______________________________
JOSEPH M. TIPTON, Judge



______________________________
DAVID H. WELLES, Judge


                                             3
4